ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2000-03-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER OF 21 MARCH 2000

2000

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 21 MARS 2000
Official citation:

Maritime Delimitation between Nicaragua and Honduras
in the Caribbean Sea (Nicaragua v. Honduras),
Order of 21 March 2000, I.C.J. Reports 2000, p. 6

Mode officiel de citation:

Délimitation maritime entre le Nicaragua et le Honduras
dans la mer des Caraïbes (Nicaragua c. Honduras),
ordonnance du 21 mars 2000, C.J. Recueil 2000, p. 6

 

Sales number
ISSN 0074-4441 N° de vente: 774

ISBN 92-1-070848-2

 

 

 
21 MARCH 2000

ORDER

MARITIME DELIMITATION BETWEEN NICARAGUA
AND HONDURAS IN THE CARIBBEAN SEA

(NICARAGUA ». HONDURAS)

DÉLIMITATION MARITIME ENTRE LE NICARAGUA
ET LE HONDURAS DANS LA MER DES CARAÏBES

(NICARAGUA c. HONDURAS)

21 MARS 2000

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 2000 2000
21 mars
Rôle général
21 mars 2000 n° 120

AFFAIRE DE LA DÉLIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAÏBES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Présents: M. GUILLAUME, président; M. SHi, vice-président; MM. Opa,
BEDJAOUI, RANJEVA, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™* Hiccins, MM. PARRA-ARANGUREN, KOOUMANS, REZEK,
BUERGENTHAL, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
graphe |, et 48 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 8 décembre 1999, par
laquelle la République du Nicaragua a introduit une instance contre
la République du Honduras au sujet d’un différend relatif à la délimi-
tation des zones maritimes relevant de chacun des Etats dans la mer des
Caraïbes;

Considérant que, le 8 décembre 1999, une copie certifiée conforme de
la requête a été transmise à la République du Honduras;

Considérant que la République du Nicaragua a désigné comme agent
S. Exc. M. Carlos Argüello Gomez, ambassadeur; et que la République
du Honduras a désigné comme agent S. Exc. M. Max Velasquez Diaz,
ambassadeur ;
DELIMITATION MARITIME (ORD. 21 IFI 00) 7

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec des représentants des Parties le 4 février 2000, agent du Nica-
ragua a indiqué qu’aux fins de préparer son mémoire son gouvernement
souhaitait pouvoir disposer d’un délai de neuf mois à compter de la date
de l'ordonnance que ja Cour rendrait; et que le représentant du Hon-
duras a déclaré ne pas avoir reçu de mandat pour exprimer les vues de
son gouvernement sur cette question;

Considérant que, par lettre du 21 février 2000, l’agent du Honduras a
fait savoir à la Cour que son gouvernement proposait que les deux
Parties disposent successivement d’un délai de douze mois pour préparer
leur première pièce de procédure; et que, par lettre du 10 mars 2000,
l'agent du Nicaragua a informé la Cour que son gouvernement ne voyait
pas d’objection à ce qu’il en soit ainsi;

Compte tenu de l'accord des Parties,

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République du Nicaragua, le 21 mars 2001;

Pour le contre-mémoire de la République du Honduras, le 21 mars
2002;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, 4 La Haye, le vingt et un mars deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République du Nica-
ragua et au Gouvernement de la République du Honduras.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
